DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a final rejection in response to the amendments and arguments filed 09/18/2022. Claims 1-14 are currently pending with claims 1, 6 and 11 amended and claim 14 new.
Response to Arguments
Applicant’s arguments, see the response, filed 09/18/2022, with respect to claim objections and 112(b) rejections have been fully considered and are persuasive.  The claim objections and 112(b) rejections of 06/30/2022 have been withdrawn in light of amendment to the claims. 
Applicant's arguments filed 09/18/2022, with respect to the art rejections, have been fully considered but they are not persuasive. 
In response to arguments to the prior art Godsk, page 9-10 of the response, it is disagreed that the prior art does not provide for the limitations of “… by means of a local air pressure acting on an outer surface of said airfoil modifying device (1) ….” While Godsk do teach of active means to deform airfoil profile modifying device (12) via a chamber (14), the prior art also explicitly teaches a passive means of deforming the airfoil profile modifying device via the compartment in col 19, ll 4-20. It is stated by Godsk that “the compartment is expanded by air entering from the surface of the blade wall via the receive valve 28.” The expansion of this compartment causing the deformation of 12. In order for this compartment to be expanded by air off the surface of the blade there is an implicit local air pressure involve. Thus the prior art Godsk teaches all the limitations of the aspects of the claimed invention argued. 
Regarding further arguments to the prior Godsk and the new claim 14, the claim requires the deformable element comprises a semipermeable membrane which membrane in the instant specification, pg. 5, ll 18-21, can be interpreted as an element having “integrated holes or spaces acting as breathing holes.” The prior art Godsk would then satisfy the limitation of having a semipermeable membrane by having a means where “the compartment is expanded by air entering from the surface of the blade wall 20 via the receive valve 28.”  Regrading further arguments that “the compartment of Godsk et al. is made from a non-permeable material which has separate additional tubes passing therethrough.” According to the instant specification the deformable element of Godsk has a space that acts as a breathing hole.
In response to arguments to the 103 rejections, it contended that the prior art Campbell is relied upon to teach filler elements used in airfoil modifying devices and the prior art Obrecht relied upon to teach wherein rotor blades may have predetermined angles of attack. It is contended that the combination of the prior art teaches each and every limitation of the claimed invention. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“… by means of a local air pressure acting on said airfoil modifying device …” in claims one and six.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“… means for attaching the deformable element to the wind turbine blade …” in claim one.
“… means (33) for passively guiding air into and out of a local chamber …” in claim five.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification on page 9, lines 14-33, describes the means for attaching the deformable element to the wind turbine blade as flanges or first coupling elements and second coupling elements and further attaching flanges using adhesive, bolts, crews or other suitable attachments and coupling elements being hooks and holes or eyes. The specification on page 19, line 2-3 describes the means for passively guiding air into and out of a local chamber as integrated vent holes.

This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“… deformable element …” in claims two, seven and eight.
“… filler element …” in claims two and eight.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification on page 6, line 12-17 describes the deformable element as a sheet structure. The specification on page 4, line 24-28 describes the filler element as a honeycomb or another open cell structure. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 9-11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,157,533 to Godsk et al. (Godsk).
In Reference to Claim 1
Godsk discloses an airfoil profile modifying device (Fig. 1A: 12 for instance) for a wind turbine blade (2), the wind turbine blade comprising 
a blade shell (of 2) having an original airfoil profile (with 4 and 6 for instance) which defines 
a pressure side (6) and a suction side (4), wherein the airfoil profile modifying device (12) is configured to be arranged on the pressure side (6) or suction side of said wind turbine blade (2) and to modify said original airfoil profile (with 4 and 6) to produce a modified airfoil profile with (with 4, 6 and 12 for instance), 
the airfoil profile modifying (12) device comprising:
a deformable element (col 17, ll 12-16: elastic member 12); and means for attaching the deformable element (Fig. 4A and 4B and col 11, ll 28-29: left and right ends of 12 as adhered to surface of the blade) to the wind turbine blade (2), whereby the deformable element (12) is adapted for attachment to the wind turbine blade (col 11, ll 24-29) such that the deformable element extends along said pressure side (6) or said suction side from a first edge (Fig. 7: left edge of 12 for instance) to a second edge (right edge of 12 for instance), and further from a first end (top end of 12 for instance) to a second end (middle of section of adjacent 12 for instance) when attached, 
wherein said deformable element (12) is configured to deform between a retracted position (such as seen in Fig. 4B for instance) and an extended position (such as seen in Fig. 4A for instance), and wherein the deformable element (12) is passively deformed (col 19, ll 4-20: such as air entering from a surface of blade into compartment), when attached, by means of a local air pressure acting on an outer surface of said airfoil modifying device (col 19, ll 4-20: as air entering 14 from a surface of the blade), the modified airfoil profile produced by the airfoil profile modifying device (12) having smooth and continuous pressure side and suction side surface profiles (as seen in Fig. 5B for instance).
In Reference to Claim 4
Godsk discloses the airfoil profile modifying device according to claim 1, wherein said deformable element (Fig. 1A: 12) comprises a semipermeable membrane, wherein air is able to pass through said semipermeable membrane (col 2, ll 7-16 and col 18, ll 42-46: such as sheets forming a compartment and tubes in that compartment).
In Reference to Claim 5
Godsk discloses the airfoil profile modifying device according to claim 1, wherein said deformable element (Fig. 1A: 12) comprises means for passively guiding air into and out of (col 19, ll 4-20: via valve or tube 28) a local chamber (14), when attached, formed by said deformable element (12) and an original blade surface of the wind turbine blade (such as 6).
In Reference to Claim 6
Godsk discloses a wind turbine blade (Fig. 1A: 2) extending from a blade root (Fig. 9A: left end, not labeled) to a tip end (right end, not labeled) in a longitudinal direction (left to right for instance) and further from a leading edge (Fig. 1A: 8) to a trailing edge (10) in a chordwise direction (top to bottom for instance), the wind turbine blade comprising 
a blade shell (of 2) having an original airfoil profile (with 4 and 6 for instance) which defines a pressure side (6) and a suction side (4), 
wherein at least one airfoil profile modifying device (12) is arranged on one of said pressure and suction sides (at least 6) and attached to said wind turbine blade (2), 
the at least one airfoil profile modifying device (12) comprising 
a deformable element (col 17, ll 12-16: elastic member 12), whereby the deformable element is adapted for attachment to the wind turbine blade (col 11, ll 24-29) such that the deformable element extends along said pressure side (6) or said suction side from a first edge (Fig. 7: left edge of 12 for instance) to a second edge (right edge of 12 for instance), and further from a first end (top end of 12 for instance) to a second end (middle of section of adjacent 12), 
wherein said deformable element is configured to deform between a retracted position (such as seen in Fig. 4B for instance) and an extended position (such as seen in Fig. 4A for instance), wherein the deformable element is passively deformed (col 19, ll 4-20: such as air entering from a surface of blade into compartment) by means of a local air pressure acting on an outer surface of said pressure side or said suction side (col 19, ll 4-20: as air entering 14 from a surface of the blade), the original airfoil profile (as formed by 4 and 6) being modified by deformation of the at least one airfoil modifying device (12) relative to an original blade surface in a local flapwise direction (Fig. 1A: left to right for instance) to produce a modified airfoil profile having smooth and continuous pressure side and suction side surface profiles (as seen in Fig. 5B for instance).
In Reference to Claim 7
Godsk discloses the wind turbine blade according to claim 6, wherein the deformable element of said at least one airfoil profile modifying device (Fig. 1A: 12) and the original blade surface (of 2) form a local chamber (14), wherein a volume of said chamber is changed as function of said local air pressure (col 19, ll 4-20: such as from air entering compartment).
In Reference to Claim 9
Godsk discloses the wind turbine blade according to claim 6, wherein said at least one airfoil profile modifying device (Fig. 1A: 12) comprises integrated flanges (Fig. 4A and 4B and col 11, ll 28-29: left and right ends of 12 as adhered to surface of blade) attached to the blade shell (of 2), or comprises first coupling elements engaging second coupling elements arranged on the wind turbine blade (Fig. 4A and 4B and col 11, ll 28-29: portions of blade 2 where left and right ends of 12 as adhered to surface of blade).
In Reference to Claim 10
Godsk discloses the wind turbine blade according to claim 6, wherein said at least one airfoil profile modifying device (Fig. 1A: 12) comprises a first airfoil modifying device (Fig. 7: top 12 for instance) and at least a second airfoil modifying device (Fig. 7: bottom 12 for instance), wherein said at least second airfoil modifying device is arranged relative to the first airfoil modifying device along the original blade surface (of 2).
In Reference to Claim 11
Godsk discloses a method of modifying an airfoil profile of a wind turbine blade (Fig. 1A: 2), the wind turbine blade extending from a blade root (Fig. 9A: left end, not labeled) to a tip end (right end, not labeled) in a longitudinal direction (left to right for instance) and further from a leading edge (Fig. 1A: 8) to a trailing edge (10) in a chordwise direction (top to bottom for instance), the wind turbine blade comprising 
a blade shell (of 2) having an original airfoil profile (with 4 and 6 for instance) defining a pressure side (6) and a suction side (4), wherein the wind turbine blade (2) is configured according to claim 6, 
wherein said method comprises the steps of: 
operating said wind turbine blade according to an angle of attack (col 7, ll 5-7); and 
passively modifying (col 19, ll 4-20: such as air entering 28) said original airfoil profile (of 4, 6) at predetermined angles of attack by deforming the at least one airfoil modifying device (col 11, ll 37-63) in a local flapwise direction (Fig. 1A: left to right for instance) by means of a local air pressure acting on said one of said pressure and suction sides (col 19, ll 4-20: as air entering 14 from a surface of the blade) to produce the modified airfoil profile having the smooth and continuous pressure side and suction side surface profiles (as seen in Fig. 5B for instance).
In Reference to Claim 14
Godsk discloses an airfoil profile modifying device (Fig. 1A: 12 for instance) for a wind turbine blade (2), the wind turbine blade (2) comprising a blade shell (of 2) having an original airfoil profile (with 4 and 6 for instance) which defines a pressure side (6) and a suction side (4), wherein the airfoil profile modifying device (12) is configured to be arranged on the pressure side or suction side (at least 6) of said wind turbine blade (2) and to modify said original airfoil profile (with 4 and 6) to produce a modified airfoil profile (with 4, 6 and 12 for instance), the airfoil profile modifying device (12) comprising: 
a deformable element (col 17, ll 12-16: elastic member 12); and means for attaching the deformable element (Fig. 4A and 4B and col 11, ll 28-29: left and right ends of 12 as adhered to surface of the blade) to the wind turbine blade (2), 
whereby the deformable element (12) is adapted for attachment to the wind turbine blade (col 11, ll 24-29) such that the deformable element extends along said pressure side (6) or said suction side from a first edge (Fig. 7: left edge of 12 for instance) to a second edge (right edge of 12 for instance), and further from a first end (top end of 12 for instance) to a second end (middle of section of adjacent 12 for instance) when attached, wherein said deformable element (12) is configured to deform between a retracted position (such as seen in Fig. 4B for instance) and an extended position (such as seen in Fig. 4A for instance), and wherein the deformable element (12) is passively deformed (col 19, ll 4-20: such as air entering from a surface of blade into compartment), when attached, by means of a local air pressure acting on said airfoil modifying device (col 19, ll 4-20: as air entering 14 from a surface of the blade), the modified airfoil profile produced by the airfoil profile modifying device (12) having smooth and continuous pressure side and suction side surface profiles (as seen in Fig. 5B for instance), 
wherein said deformable element (12) comprises a semipermeable membrane (col 19, ll 4-20: i.e. an element with integrated holes or spaces, via 28, acting as breathing holes), and 
wherein air is able to pass through said semipermeable membrane (col 19, ll 4-20: such as air entering 14 from surface of blade).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,157,533 to Godsk et al. (Godsk) in view of US Patent 2,400,388 to Campbell (Campbell).
In Reference to Claim 2
Godsk discloses the airfoil profile modifying device according to claim 1, but does not teach “… wherein the airfoil modifying device further comprises a filler element connected to said deformable element, wherein said filler element is further configured to deform between said retracted position and said extended position ….”
Campbell is related to a deformable element (Figs. 2 and 3: such as 25) that is configured to deform between a retracted position (as seen in Fig. 2 for instance) and an extended position (as seen in Fig. 3 for instance) and by internal pressure (pg. 2, col 2, ll 37-44), as the claimed invention, and teaches wherein the airfoil modifying device (25) further comprises a filler element (28, 29, 30 for instance) connected to a deformable element (25), wherein said filler element is further configured to deform between a retracted position (as seen in Fig. 2 for instance) and an extended position (as seen in Fig. 3 for instance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Godsk wherein the airfoil modifying device further comprises a filler element connected to said deformable element, wherein said filler element is further configured to deform between said retracted position and said extended position, as taught by Campbell, so as to optimize the shape of the deformable element of Godsk in interacting with air passing over the airfoil (Campbell: pg. 2, col 1, ll 1-4 and 39-44).
In Reference to Claim 3
Godsk, as modified by Campbell, discloses the airfoil profile modifying device according to claim 2, wherein said filler element (Campbell: 28, 29, 30 for instance) comprises an open cell structure (Campbell: i.e. in having multiple cells and being inflatable and deflatable), so as to optimize the shape of the deformable element of Akay to interact with air passing over the airfoil (Campbell: page 2, col 1, ll 1-4 and 39-44).
In Reference to Claim 8
Godsk discloses the wind turbine blade according to claim 7, but does not teach “… wherein a filler element of said at least one airfoil profile modifying device substantially is arranged within said local chamber, wherein said filler element, when extended, forms a predetermined outer profile of the deformable element ….”
Campbell is related to a deformable element (Figs. 2 and 3: such as 25) that is configured to deform between a retracted position (as seen in Fig. 2 for instance) and an extended position (as seen in Fig. 3 for instance) and by internal pressure (pg. 2, col 2, ll 37-44), as the claimed invention, and teaches wherein a filler element (28, 29, 30 for instance) of at least one airfoil profile modifying device (25) substantially is arranged within a local chamber (of 25), wherein said filler element, when extended, forms a predetermined outer profile of the deformable element (such as seen in Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Godsk wherein a filler element of said at least one airfoil profile modifying device substantially is arranged within said local chamber, wherein said filler element, when extended, forms a predetermined outer profile of the deformable element, as taught by Campbell, so as to optimize the shape of the deformable element of Godsk in interacting with air passing over the airfoil (Campbell: pg. 2, col 1, ll 1-4 and 39-44).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,157,533 to Godsk et al. (Godsk) in view of US Patent 8,251,657 to Obrecht et al. (Obrecht).
In Reference to Claim 12
Godsk discloses the method according to claim 11, but does not teach “… wherein said predetermined angles of attack are negative angles of attack ….”
Obrecht is related to an airfoil modifying device (Fig. 3: 40) for attachment to a wind turbine blade (Fig. 1: 20), as the claimed invention, and teaches wherein predetermined angles of attack are negative angles of attack (col 4, ll 20-33: as angles cycled by the rotor blade).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Godsk wherein said predetermined angles of attack are negative angles of attack, as taught by Obrecht, so as to control load on the wind turbine blade by controlling angles of attack (Obrecht: col 4, ll 20-33).
In Reference to Claim 13
Godsk, as modified by Obrecht, discloses the method according to claim 12, wherein said predetermined angles of attack are very low negative angles of attacks (Obrecht col 4, ll 20-33: as angles cycled by the rotor blade).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show airfoil modifying devices for wind turbine blades with passive means of expanding an airfoil modifying device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745